DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 09/28/20 has been entered. Claims 1, 2, 6-7, and 10 have been amended, claims 11-20 remain withdrawn, and new claims 21-25 have been entered. Claims 1-10 and 21-25 are addressed in the following office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -10 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 9,855,160 B2. This is because both the present application and the patent claim the same invention as disclosed in Fig. 1 of an endoprosthesis delivery system with the same main structural limitations, such as an elongate member, a tubular endoprosthesis, a covering member, a flexible element, and compressible material.
Claims 22-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,855,160 in view of Dwyer et al. (US 2002/0016597).
Regarding claims 22-23, the patent claims detail the invention substantially claimed, except for wherein the end cap is formed of a compliant material; and wherein the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial dimension of the end cap. In the same field of endeavor, which is instruments for placement of stents and stent-grafts, Dwyer teaches (Figs. 3-4) wherein an end cap (28) is formed of a compliant material [i.e. nylon]; and wherein the end cap is more compliant along an axis parallel to a longitudinal axis of an elongate member than across a radial dimension of the end cap [i.e. the distal tip of the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial .
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,855,160 in view of Lenker et al. (US 6,355,060).
Regarding claim 25, the patent claims detail the invention substantially claimed, except for wherein a gap between the end cap and the distal edge of the tubular endoprosthesis is less than a diameter of the flexible element. In the same field of endeavor, which is instruments for placement of stents and stent-grafts, Lenker further discloses wherein a gap (H, see annotated figure below) between the end cap and the distal edge of the tubular endoprosthesis is less than a diameter (K, see annotated figure below) of the flexible element. Note, the elongated member is retracted during deployment of the endoprosthesis (Figs. 6-7; Col. 8, lines 2-3), hence there will be instances during retraction where the gap will be less than the diameter of the expanded flexible element. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the patent claims to have wherein a gap between the end cap and the distal edge of the tubular endoprosthesis is less than a diameter of the flexible element, as taught by Lenker. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “raised surface feature” (claim 21) and “guiding member” (Claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1504 (the concentric elongate member).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the “elongate member” and “covering member” (Figs. 14-15).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the original disclosure divulges wherein the end cap further includes a raised surface feature operable to frictionally engage a concentric elongate member that contains the elongate member (Par. 073). Hence, the limitation “wherein the end cap further includes a raised surface feature operable to frictionally engage the elongate member” is considered new matter. 
Regarding claim 23, the original disclosure divulges wherein the end cap is more compliant along an axis parallel to a longitudinal axis of a guiding member than across a radial dimension of the end cap. Hence, the limitation “wherein the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial dimension of the end cap” is considered new matter.
Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the covering member distal edge" in 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a distal edge of the covering member”. Claim 25 is rejected for the same reasons as claim 24 by virtue of dependency on claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ravenscroft et al. (US 5,480,423), cited in previous office action.
Regarding claim 1, an invention relating to instruments for placement of stents and stent-grafts, Ravenscroft discloses (Figs. 1 & 1a) an endoprosthesis delivery system (2) comprising: an elongate member (4); a tubular endoprosthesis (6) comprising a distal edge (10) and being disposed about the elongate member (Col. 4, lines 15-19); an end cap (30) having a distal end and a proximal end, and being positioned such that the proximal end of the end cap is adjacent to the distal edge of the endoprosthesis (Figs. 2a & 2b); a covering member (8) at least partially covering and constraining the endoprosthesis to a delivery diameter (Col. 4, lines 17-19), and the covering member extending over at least a portion of the end cap and being removable during a deployment of the constrained endoprosthesis (Figs. 2a & 
Regarding claim 2, Ravenscroft discloses the endoprosthesis delivery system of claim 1. Ravenscroft further discloses wherein the end cap is adapted to prevent the covering member from catching on the distal edge of the endoprosthesis as the covering member is removed [Note, the proximal taper (34) of the end cap supports the material which holds the distal end of the endoprothesis axially in place allowing friction between the inner wall of the sheath and the stent placing the stent under tension during sheath retraction. This tension reduces the radial force of the stent on the inner wall and also prevents the loops in adjacent knit rows from intertangling and bulging radially outwardly (Col. 5, lines 28-37 & lines 55-58)].
Regarding claim 3, Ravenscroft discloses the delivery system of claim 2. Ravenscroft further discloses wherein the covering member is a sheath that translates relative to the elongate member as it is retracted during the deployment of the constrained endoprosthesis (Col. 4, lines 15-28).
Regarding claim 6, Ravenscroft discloses the delivery system of claim 1. Ravenscroft discloses wherein a diameter of the end cap and the delivery diameter of the constrained endoprosthesis are substantially the same (Fig. 2a; Col. 4, lines 54-55).
Regarding claim 7, Ravenscroft disclose the delivery system of claim 1. Ravenscroft discloses wherein the distal end of the end cap is tapered such that it has a smaller diameter than the proximal end of the end cap (see annotated figure below).

    PNG
    media_image1.png
    189
    642
    media_image1.png
    Greyscale

Regarding claim 9, Ravenscroft discloses the delivery system of claim 1. Ravenscroft discloses (Fig. 2a) further comprising a second end cap (9) having a distal end and a proximal end, and being positioned such that the distal end of the second end cap is positioned adjacent to a proximal edge of the endoprosthesis (Col. 4, lines 63-64).

    PNG
    media_image2.png
    229
    427
    media_image2.png
    Greyscale

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sullivan et al. (US 6,607,551).
Regarding claim 1, an invention relating to instruments for placement of stents and stent-grafts, Sullivan discloses (Fig. 7) an endoprosthesis delivery system (136) comprising: an elongate member (130); a tubular endoprosthesis (34) comprising a distal edge (A, see annotated figure below) and being disposed about the elongate member (Col. 11, lines 59-62 & Col. 12, lines 1-4); an end cap (33) having a distal end and a proximal end, and being positioned such that the proximal end of the end cap is adjacent to the distal edge of the endoprosthesis (Fig. 7); a covering member (40) at least partially .

    PNG
    media_image3.png
    156
    378
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft as applied to claim 2 above, and further in view of Armstrong et al. (US 6,224,627), cited in previous office action.
Regarding claim 4-5, Ravenscroft the delivery system of claim 2. Ravenscroft fails to disclose wherein the covering member comprises a plurality of fibers; and wherein the covering member is configured to unravel to facilitate deployment of the constrained endoprosthesis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ravenscroft to have wherein the covering member comprises a plurality of fibers; and wherein the covering member is configured to unravel to facilitate deployment of the constrained endoprosthesis. Doing so would allowing thinner material to be used with less risk of breakage. Additionally, the interlocking structure is more readily removed, with less risk of accidental separation during the removal process (Col 9, lines 17-21), as taught by Armstrong.
Claims 1, 8-10, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenker et al. (US 6,355,060), cited in previous office action, in view of Sullivan et al. (US 6,607,551).
Regarding claim 1, an invention relating to instruments for placement of stents and stent-grafts, Lenker discloses (Figs. 2-4) an endoprosthesis delivery system (30) comprising: an elongate member (44); a tubular endoprosthesis (10) comprising a distal edge (B, see annotated figure below) and being disposed about the elongate member (Fig. 4); an end cap (48) having a distal end and a proximal end, and being positioned such that the proximal end of the end cap is adjacent to the distal edge of the endoprosthesis (Fig. 5); a covering member (32) at least partially covering and constraining the endoprosthesis to a delivery diameter, and the covering member extending over at least a portion of the end cap and being removable during a deployment of the constrained endoprosthesis (Figs. 5-8). However, Lenker fails to disclose and a material surrounding at least a portion of the elongate member, the material being radially compressible, the material being collocated with the tubular endoprosthesis at the distal edge of the tubular endoprosthesis.

    PNG
    media_image4.png
    169
    402
    media_image4.png
    Greyscale

In the same field of endeavor, which is instruments for placement of stents and stent-grafts, Sullivan teaches (Fig. 7) a material (66) surrounding at least a portion (32) of an elongate member (130), the material being radially compressible, the material being collocated with a tubular endoprosthesis (34) at a distal edge (A, see annotated figure above) of the tubular endoprosthesis (Fig. 7; Col. 12, lines 1-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lenker to have a material surrounding at least a portion of the elongate member, the material being radially compressible, the material being collocated with the tubular endoprosthesis at the distal edge of the tubular endoprosthesis. Doing so would facilitate deployment of endoluminal stents with relatively low column strength (Col 2, lines 60-61), as taught by Sullivan.
Regarding claim 8, Lenker, as modified by Sullivan, discloses the delivery system of claim 1. Lenker discloses further comprising a flexible element (42; Col. 7, lines 50-52) disposed over the edge of the endoprosthesis (Fig. 4).
Regarding claims 9-10, Lenker, as modified by Sullivan, discloses the delivery system of claim 1. Lenker further discloses (Fig. 7) further comprising a second end cap (34) having a distal end (C, see annotated figure below) and a proximal end, and being positioned such that the distal end of the second end cap is positioned adjacent to a proximal edge (D, see annotated figure below) of the 

    PNG
    media_image5.png
    175
    412
    media_image5.png
    Greyscale

Regarding claim 24, Lenker, as modified by Sullivan, discloses the endoprosthesis delivery system of claim 1. Lenker discloses further comprising a flexible element (42; Col. 7, lines 50-52) having a proximal end (E, see annotated figure below), the covering member distal edge (G, see annotated figure below) positioned at a location proximal the proximal end of the flexible element [i.e. when the covering member is retracted (Figs. 6-7; Col. 7, lines 63-66).

    PNG
    media_image6.png
    182
    412
    media_image6.png
    Greyscale

Regarding claim 25, Lenker, as modified by Sullivan, discloses the endoprosthesis delivery system of claim 24. Lenker further discloses wherein a gap (H, see annotated figure below) between the end cap and the distal edge of the tubular endoprosthesis is less than a diameter (K, see annotated figure below) of the flexible element. Note, the elongated member is retracted during deployment of the endoprosthesis (Figs. 6-7; Col. 8, lines 2-3), hence there will be instances during retraction where the gap will be less than the diameter of the expanded flexible element.

    PNG
    media_image7.png
    144
    412
    media_image7.png
    Greyscale

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft as applied to claim 1 above, and further in view of Dwyer et al. (US 2002/0016597).
Regarding claims 22-23, Ravenscroft discloses the endoprosthesis delivery system of claim 1. Ravenscroft further discloses wherein the end cap is formed of nylon (Col. 4, line 51). However, Ravenscroft fails to further explicitly disclose wherein the end cap is formed of a compliant material; and wherein the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial dimension of the end cap.
In the same field of endeavor, which is instruments for placement of stents and stent-grafts, Dwyer teaches (Figs. 3-4) wherein an end cap (28) is formed of a compliant material [i.e. nylon]; and wherein the end cap is more compliant along an axis parallel to a longitudinal axis of an elongate member than across a radial dimension of the end cap [i.e. the distal tip of the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial dimension of the proximal section end cap] (Par. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ravenscroft to have wherein the end cap is formed of a compliant material; and wherein the end cap is more compliant along an axis parallel to a longitudinal axis of the elongate member than across a radial dimension of the end cap. Doing so would provide the ability to be directed by the guidewire prior to the larger diameter and thicker wall thickness (less flexible portion) of the distal tip over-powering the guidewire, and over-powering the wire when the apparatus (due to .
Response to Arguments
Applicant's arguments filed 09/28/20 have been fully considered but they are not persuasive.
Applicant argues prior art reference Ravenscroft fails to disclose any features that could be interpreted as a material surrounding at least a portion of the elongate member, and that the material is radially compressible and collocated with the tubular endoprosthesis at the distal edge of the tubular endoprosthesis. Examiner respectfully disagrees. Ravenscroft discloses a material (16) surrounding at least a portion of the elongate member, the material being radially compressible, the material being collocated with the tubular endoprosthesis at the distal edge of the tubular endoprosthesis (Col. 4, lines 20-22 & Col. 5, lines 38-58).
Applicant’s arguments with respect to the rejection of claim 1 by Lenker have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made above over Lenker in view of Sullivan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/               Primary Examiner, Art Unit 3771